DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 , 4-5,  and 7-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the clause “ a molding process of, after the introducing, heating the plurality of resin foam particles and the thermoplastic resin composition…” is confusing and it is not apparent what constitutes “a molding process of.” 
The term “the molding” in claims 8 and 16 lacks expressed antecedent basis.
Claims 17-22 are drawn to a method of producing a show sole, but the claims do not recite any additional positive steps and only recite a method of previous claims, which claimed are not drawn to a method of  producing a show sole.  Thus, the claims are indefinite as the scope of the claims is not ascertainable.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,836,617 to Lankheet, (hereinafter “Lankheet”).
Lankheet discloses a method of producing a resin molded article, comprising: an introducing a plurality of resin foam particles, i.e., polystyrene expandable particles,  a thermoplastic resin composition, i.e., polyester composition, and a heat medium substance, i.e., water, into a forming mold; and heating the plurality of resin foam particles and the thermoplastic resin composition by heating the forming mold to a temperature at which the heat medium substance (water) vaporizes in the forming mold, thereby obtaining a resin molded article comprising a resin composite in which the plurality of resin foam particles are dispersed in a matrix composed of the thermoplastic resin composition, and the resin composition constituting the matrix of the resin composite is a continuous body as a whole in the molding.
See all illustrative examples.
The invention as claimed, therefore, is fully anticipated by the disclosure of Lankheet.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/         Primary Examiner, Art Unit 1765